Case: 10-10105 Document: 00511399395 Page: 1 Date Filed: 03/02/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            March 2, 2011

                                       No. 10-10105                         Lyle W. Cayce
                                                                                 Clerk

MICHAEL BISHOP; ELYSIANN BISHOP,

                                                   Plaintiffs- Appellants
v.

FIREMAN’S FUND INSURANCE COMPANY,

                                                   Defendant - Appellee




                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:08-cv-389-n


Before BARKSDALE, CLEMENT and PRADO, Circuit Judges.
PER CURIAM:*
       AFFIRMED. See F IFTH C IR. R. 47.6.




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.